Citation Nr: 1820446	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-17 903A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for herpes simplex virus (HSV-1). 


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1995. 

This appeal to the Board of Veterans Appeals (Board/BVA) originated from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record. 

The Board previously remanded this claim in March 2015 for further development. 

The ancillary issue of entitlement to an extra-schedular rating for the HSV-1 is addressed in the REMAND portion of this decision.  This ancillary portion of the claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  However, to the extent the Veteran is alleging entitlement to a higher, i.e., compensable rating for this service-connected disability on a regular schedular basis, the Board is deciding this component of the claim.


FINDINGS OF FACT

The Veteran's skin condition, diagnosed as HSV-1, affects her forehead but does not cause any characteristic disfigurement - including scarring, or affect an area larger than one square inch, or require treatment with a systemic medication, or affect an area greater than 5 percent of her total body area. 


CONCLUSION OF LAW

A compensable schedular rating for the Veteran's HSV-1 is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7800-7806, 7820 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The notice requirements have been met.  The RO sent the Veteran a letter, prior to adjudication of her claim, providing the required notice of the type of information and evidence needed to substantiate her claim and of her and VA's respective responsibilities in obtaining this necessary supporting evidence.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 
Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Vasquez held that, in adjudicating a claim for a higher rating for a service-connected disability, the claimant must be notified that a disability rating will be determined by applying relevant Disability Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  The notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  However, except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he/she was prejudiced by any deficiency in the notice provided. See Vazquez-Flores, 24 Vet. App. at 106-107.  Moreover, VA is not required to apprise him/her of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Regarding the duty to assist, the Veteran's relevant treatment records have been obtained and considered, including VA treatment regarding the condition at issue.  At the Board's remand direction, the AOJ also obtained a needed VA medical opinion in August 2015 assessing the severity of this disability in relation to the applicable rating criteria.  The Veteran also had previous examinations in December 2010 and May 2012.  The clinical findings and discussion of her skin disability in the reports of those examinations are responsive to the determinative issues for deciding this appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board also finds there has been substantial compliance with the Board's remand directives, certainly the acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Pursuant to the March 2015 remand instruction, the Veteran's VA treatment records were obtained and she underwent an examination in August 2015 to, as mentioned, obtain a necessary medical opinion concerning the severity of her disability.  The RO/AOJ additionally requested in September 2015 that she provide information and required releases for any private treatment for her skin disability, but she did not respond to that letter.  She has not identified any available, outstanding records that are relevant to this claim.  No additional comment or evidence is needed.  See generally 38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor the representative has raised any other issues with the duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Accordingly, the Board will proceed to addressing the merits of this claim.

Legal Criteria

Initially, the Board notes that, in adjudicating this claim, it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning this claim.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  This is true irrespective of whether an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (initial ratings); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established ratings).

The Veteran's skin condition, diagnosed as HSV-1, is rated by analogous disability code under DC 7806 because the disability is not specifically listed in the rating schedule.  See 38 C.F.R. § 4.20.  Under DC 7820, infections of the skin not listed elsewhere are to be rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801-7805, or as dermatitis under DC 7806, depending on the predominant disability.  38 C.F.R. § 4.118, DC 7820. 

Under DC 7806, a non-compensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and no more than a topical therapy is required during the past 12 month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected; or treatment requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent rating is assigned for dermatitis or eczema when more than 40 percent of the entire body or exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

As the record shows the Veteran's skin condition affects her face, DC 7800 is applicable.  DC 7800 provides for a 10 percent disability rating for disabilities with one characteristic of disfigurement.  A 30 percent disability rating is assigned for disabilities with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is appropriate for disabilities with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with four or five characteristics of disfigurement.  A maximum 80 percent disability rating is assigned for disabilities marked by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement. 

"Disfigurement" as discussed above is based on eight characteristics of disfigurement that are identified under 38 C.F.R. § 4.118, DC 7800, Note (1).  These characteristics of disfigurement include: (1) scars that are five inches or more (13 centimeters or more) in length; (2) scars that are at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of the scar is elevated or depressed on palpation; (4) scars that are adherent to the underlying tissue; 

(5) skin is hypo-pigmented or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters); or, (8) skin is indurated or inflexible in an area exceeding six square inches (39 square centimeters).  

Under 38 C.F.R. § 4.118, DC 7800, Note 5, characteristics of disfigurement may be found as having been caused by one scar or by multiple scars.  In other words, the characteristics required to assign a particular disability rating need not be caused by a single scar in order to assign that disability rating. DC 7800, Note 3 instructs that consideration be provided to "unretouched color photographs when evaluating under these criteria." 

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

In the report of a December 2010 examination, the Veteran stated that she had developed a facial rash while in service.  She stated that the rash occurs "every three weeks or more" and causes significant itching.  The examiner diagnosed HSV-1 and noted the Veteran had a "very faint pink residual marking between her eyebrows" that was approximately one inch by one inch.  The examiner also noted that the recurrent rash typically began with itching, developed into red lesions with pustules, and finally scabbed over before resolving.  At that time, the examiner indicated there was no active infection or disease, but instructed the Veteran to "keep area covered to avoid transmission when rash is present."  The examiner further indicated the Veteran's skin condition did not cause scarring. 

In her January 2012 Substantive Appeal to the Board (on VA Form 9), the Veteran stated that she was prescribed a topical ointment to assist with her rash symptoms.  In correspondence dated in April 2012, she stated that she has consistently used a cortisone ointment to treat her forehead rash during flare-ups.  She said the rash lasted for two weeks during flare-ups and caused oozing symptoms during that time.  

In the report of a VA examination in May 2012, the Veteran stated that the recurrent rash appeared approximately every three weeks.  The examiner did not find any neoplasms or systemic manifestations of the skin disease and noted the Veteran's skin rash affected less than 5% of her body area and did not cause scarring. 

Photographs dated in May 2012 show the Veteran's forehead affected by a dark red pustule.  In correspondence dated in August 2012, she stated that the recurrent rash on her forehead was "disfiguring and embarrassing."  

During her June 2014 hearing, the Veteran testified that during flare-ups her recurrent rash can cover up to half of her forehead, can last as long as a month, and requires treatment with cortisone ointment.  She explained that the rash produced pus and had begun to cause scarring on her forehead. 

In the report of an August 2015 examination, the examiner found that the Veteran's facial rash was not experiencing a flare-up at that time, but stated that the Veteran's skin rash "comes and goes" and requires topical treatment during flare-ups.  The examiner noted that the Veteran reported having scars during flare-ups, but found no scars present on examination.  The examiner found that the Veteran's skin condition impacted her ability to work based on the Veteran's reported symptoms. 


Analysis

As discussed above, the Veteran is rated at a noncompensable evaluation for HSV-1 under DC 7806, which specifically contemplates dermatitis or eczema.  To warrant a 10 percent evaluation under DC 7806, the record would need to show that the condition affects at least 5 percent, but less than 20 percent, of the entire body; or treatment requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  For the entire period on appeal, the condition has not covered more than 5 percent of her body area.  The Veteran has reported that the condition can affect up to "half of her forehead," but VA examiners, specifically the August 2015 examiner, have not found that the condition covers more than 5 percent of her body area, even considering this report of extreme outbreak. 

Additionally, treatment records and examination have not shown that the Veteran requires a systemic therapy for treatment.  At most, the condition requires the use of topical corticosteroid treatment, but not systemic therapy such as immunosuppressive drugs.  Based on these facts, a 10 percent rating is not warranted under DC 7806.   

DC 7806 and DC 7820 also instruct that evaluation consider DC 7800-7805, "depending on the predominant disability."  The Board need not consider or address DC 7801-7805 because there have been no scars shown by medical evidence of record.  Although the Veteran reported that the skin condition has begun to cause "scarring" in the June 2014 hearing, all VA examinations have noted that the Veteran does not have residual scarring from the condition.  Each examiner has found that the Veteran's condition is recurrent, but resolves completely within three weeks to a month.  The December 2010 examiner did note that the Veteran has a "very faint pink residual marking between eyebrows," but ultimately found there was no evidence of scarring.  So while the Veteran is competent to report observable symptoms, such as blemishes or marks on her face, she is not qualified to diagnose what kind of skin condition affects her forehead, including whether or not that mark would be considered a scar.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, the VA examinations finding that the Veteran does not have residual scarring are most probative when determining what diagnostic codes are applicable to the Veteran's condition.   

While the Veteran does not have a scar that affects her face, she does have a disfigurement of the "head, face, or neck."  Therefore, DC 7800 is applicable to her skin condition.  To warrant a 10 percent rating under DC 7800, the Veteran would need to show "one characteristic disfigurement." 

The Board finds however that the record does not show the Veteran has a characteristic disfigurement as defined by DC 7800.  There are eight types of characteristic disfigurement that are defined under DC 7800, as noted above.  See DC 7800, Note 1.  The first four characteristic disfigurements listed are not applicable to the Veteran's condition because the record does not show that the condition causes scarring, as discussed above.  See id. (defining characteristic disfigurement as (1) scars that are five inches or more in length; (2) scars that are at least one-quarter inch wide at the widest part; (3) surface contour of the scar is elevated or depressed on palpation, and (4) scars that are adherent to the underlying tissue).

The last four types of characteristic disfigurement are also not applicable to the Veteran's condition because the area of the Veteran's condition has only been assessed to be at most one square inch in size, according to the December 2010 examination.  See id. (defining characteristic disfigurement as (5) skin is hypo-pigmented or hyper-pigmented in an area exceeding six square inches; (6) skin texture is abnormal in an area exceeding six square inches; (7) underlying soft tissue is missing in an area exceeding six square inches; or, (8) skin is indurated or inflexible in an area exceeding six square inches).  All other examinations of record were conducted while the Veteran's condition was resolved and do not show the condition affected more than one square inch of the Veteran's face.

The Board also has considered other evidence of record that would generally show a characteristic disfigurement affecting the face.  Photographic evidence submitted in May 2012 shows only one deep red pustule at the center of the Veteran's forehead that appears no larger than one square inch in area.  See DC 7800, Note 3.  While she has reported that her skin condition affects more - sometimes as much as half of her forehead during flare-ups, which assuming would impact more than six square inches of her face - there is no evidence that her condition would cause hyperpigmentation or hypopigmentation, cause abnormal texture, or cause inflexible or indurated skin over that entire area.  Examination conducted while she did have a pustule in December 2010 did not show abnormal texture, inflexible skin, or indurated skin.  Additionally, the examination did note a "very faint pink residual marking," but did not note hyperpigmentation or hypopigmentation.  Essentially, there is no evidence of record that would allow the Board to find that the Veteran has a characteristic disfigurement as defined by DC 7800 that would allow for a 10 percent evaluation (minimal compensable rating).  

For these reasons and bases, the preponderance of the evidence is against this claim for an increased rating under any of the applicable DCs discussed.  Accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  This decision does not leave the Veteran without recourse.  If the service-connected disability should worsen in the future, she is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  The Board is grateful to her for her honorable service.  



ORDER

A compensable schedular rating for the HSV-1 is denied.


REMAND

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board may not assign an extra-schedular rating in the first instance, but instead must specifically address whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The record shows that the Veteran's intermittent skin disability affects her face and causes oozing and itching.  Thus, the scheduler evaluation arguably does not fully contemplate the severity of her skin disability and symptomatology.  

Taking the analysis a step further, the Veteran's disability picture arguably exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms."  She has reported symptoms that are not contemplated by the rating criteria and cause interference with employment.  She reported that an outbreak of the condition is "disfiguring and embarrassing," covering up to half of her forehead.  She has reported that the condition is recurrent and can last as long as a few weeks at a time.  Furthermore, the most recent VA examiner opined that the condition affected the Veteran's ability to work, presumably in this circumstance (i.e., when the condition is at its worst).

Given the suggestion of additional functional loss that at least arguably may not be adequately compensated within the General Rating Formula, the case should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for an initial determination of whether the Veteran's disability picture warrants the assignment of an extra-schedular rating. 
 
Accordingly, this remaining component of the claim is REMANDED for the following action:

1.  Refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service or designee for consideration of an extra-schedular rating for the service-connected HSV-1.

2.  Should an extra-schedular rating be denied, send the Veteran a supplemental statement of the case (SSOC) on this ancillary issue and give her and her representative time to respond to it before returning the file to the Board for further appellate consideration of this remaining component of the claim. 



The Veteran has the right to submit additional evidence and argument concerning this component of the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


